       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SHALE ROYALTY, LLC                  *
                          PLAINTIFF *
                                    *
V.                                  *
                                    *           CASE NO. 4:18CV00621 SWW
MMGJ ARKANSAS, LLC                  *
(originally named as BHP Billiton   *
Petroleum (Fayetteville) LLC) and   *
FLYWHEEL ENERGY                     *
PRODUCTION, LLC (originally         *
named as SWN Production (Arkansas) *
LLC, formerly known as SEECO, Inc *
doing business as SEECO)            *
                      DEFENDANTS *

                                     ORDER

      Plaintiff Shale Royalty, LLC (“Shale”) brings this action pursuant to the

Court’s diversity jurisdiction against Defendants/Cross-Claimants Flywheel

Energy Production, LLC (“Flywheel”) and MMGJ Arkansas Upstream, LLC

(“MMGJ”), seeking production payments under overriding royalty interests

(“ORRIs”). After careful consideration of the parties’ briefs concerning issues for

trial [ECF Nos. 147, 150, 154. 155. 156], the Court denies Shale’s motion1 to

exclude evidence regarding title to ORRIs connected to mineral interests at issue in

a quiet title action currently pending in state court: Damsky v. Vaudry, No. 12CV-


      1
       Shale has not filed a formal motion to exclude evidence but has requested
such relief in filed briefs. See ECF No. 150, at 7-11, ECF No. 156, at 1-2.
                                         1
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 2 of 9




20-189 (Ark., Cleburne Cty. Cir. Ct. filed Dec. 7, 2020). For reasons to follow, the

Court will defer to the state court’s ruling in the quiet title action and proceed only

on the portion of Shale’s ORRIs that are unrelated to the mineral interests at issue

in the state court action.

                              I. Procedural Background

       The overarching issue presented at the summary judgment stage was

whether Shale’s ORRIs were “subsequently created interests” under the joint

operating agreements, and the Court found, as a matter of law, that such is the case.

Consequently, the Court found that MMGJ is liable to pay Shale its share of

production under ORRIs and must indemnify Flywheel with respect to payments

due Shale. The Court further found that the total proceeds due Shale remains

unresolved.

       In response to the Court’s request for a trial plan, Flywheel indicated that it

would challenge Shale’s title to a portion of the ORRIs. Shale then moved for a

status conference, stating that it opposed Flywheel’s title challenge, and the Court

requested that Flywheel brief the Court, explaining the factual and legal basis for a

title challenge at this late stage in the case.

       Flywheel filed a brief as directed, and Shale filed a response. Subsequently,

in researching the title issue, the Court discovered relevant state court litigation and

requested further briefing, which the Court has now received.

                                             2
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 3 of 9




                                   II. Title Issue

      The facts underlying Flywheel’s title challenge are these. In 2014, Arkansas

mineral owners filed a lawsuit in the Circuit Court of Cleburne County, Arkansas,

Chickering v. BHP Billiton Petroleum (Fayetteville) LLC, No. CV-2014-143 (Ark.

Cleburne Cty. Cir. Ct.), seeking royalty payments and claiming title to mineral

interests originally acquired by Joshua Seney Cosden. Eleanor Cosden, Joshua

Cosden’s wife, held title to the Arkansas minerals when she died in 1963, and she

bequeathed them to her two surviving sisters, who subsequently leased the

minerals. Eleanor left no mineral interests to the heirs of siblings who had

predeceased her. The Chickering defendants include MMGJ and Flywheel, and the

case has been stayed.

      The Last Will and Testament of Eleanor Cosden was admitted to probate in

New York, but no ancillary probate occurred in Arkansas. As a result, says

Flywheel, the Arkansas minerals passed through intestate succession, giving

Eleanor Cosden’s surviving sisters only one-fifth of the Arkansas minerals.

Flywheel reports that when it learned of the “title failure” in December 2019, it

suspended royalty payments to Cosden heirs, who had derived their mineral

interests from Eleanor Cosden’s surviving sisters.2




      2
       ECF No. 147, at 3
                                          3
           Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 4 of 9




       Flywheel explains how and when it discovered that a portion of the ORRIs

claimed by Shale in this case derive in part from Eleanor Cosden’s surviving

sisters:

       It was not until August of this year [2020], through a happenstance
       conversation between Flywheel’s . . . counsel, that it was first realized
       that there might be a connection between the Cosden Heirs[’] title
       failure and the Shale ORRIs. As a result, title was investigated and it
       was learned that, indeed, a portion of the ORRIs that Shale is claiming
       in this lawsuit derives from the leases associated with the interests of
       the two surviving sisters of Eleanor Cosden. At that point, the
       undersigned counsel notified Shale’s counsel of the title failure.
       Thereafter, counsel of the parties had ongoing discussions about how
       to address this issue until it was raised with the Court in Shale’s filing
       on November 2, 2020.

       On November 30, 2020, a state probate court denied a petition for the

probate of Eleanor Cosden’s will as time-barred because the Arkansas Probate

Code, as it existed at the time of Cosden’s death, imposed a five-year limitation

period to petition for probate. In re Estate of Eleanor N. Cosden, No. 12PR-11-

169-1 (Cir. Ct. Cleburne Cty. order filed November 30, 2020) (citing Delafield v.

Lewis, 299 Ark. 50, 777 S.W.2d 659 (1989)).

       Finally, on December 7, 2020, the successors of Eleanor Cosden’s surviving

sisters (the “Cosden Devisees”) filed a lawsuit in state court, asking that title to

Arkansas mineral interests be quieted in them. See Damsky v. Vaudry, No. 12CV-

20-189 (Ark., Cleburne Cty. Cir. Ct. filed Dec. 7, 2020). The defendants in the

quiet title action include the successors to the intestate heirs of Eleanor Cosden.

                                           4
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 5 of 9




The Cosden Devisees also name Flywheel as a defendant in the Cleburne County

case, seeking a declaratory judgment that the they are the owners of royalty

payments suspended by Flywheel.

                III. Motion to Exclude Flywheel’s Title Challenge

      Shale asks the Court to exclude Flywheel’s “new argument from evidence,

or else overrule it on the merits, and allow this long-pending case to proceed to

trial.”3 The Court reads Shale’s request as a motion, pursuant to Rule 37(c) of the

Federal Rules of Civil Procedure, to exclude evidence regarding the Cosden title

issue. For reasons that follow, the motion is denied.

      Shale points to an August 2010 title opinion prepared for Flywheel’s

predecessor, which revealed that Cosden mineral interests were dependent on

foreign probate and heirships that were not domesticated by ancillary proceedings

in Arkansas. The names of the plaintiffs in Chickering were listed in the title

opinion, and Shale therefore concludes that Flywheel sat on information about the

Cosden title issue and its connection to this case for months, while motions for

summary judgment were pending. Shale further reports that by interrogatory,

“Flywheel was asked . . . why it was withholding payment[, and Flywheel] did not




      3
          ECF No. 150, at 14.
                                          5
         Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 6 of 9




formally raise the Cosden issue as a basis for nonpayment until after the parties

submitted their joint proposed trial plan.”4

        Flywheel insists that it only recently made a connection between the Cosden

title issue and Shale’s ORRIs, explaining:

        The upshot of the foregoing is that Flywheel has never paid Shale any
        proceeds associated with the ORRIs and Shale’s ORRIs were never set
        up in Flywheel’s paydeck. As a result, Flywheel had not previously
        reviewed Shale’s title to attempt to quantify the precise decimal interest
        associated with the ORRIs. Believing the ORRIs to be MMGJ’s
        responsibility, Flywheel had viewed the exact quantum of Flywheel’s
        claimed ORRIs as an issue between Shale and MMGJ.5

        Pursuant to Rule 26(e)(1), a party must supplement a previous response to an

interrogatory, “if the party learns that in some material respect[,] the . . . response

is incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in

writing.” Fed. R. Civ. P. 26(e)(1). Rule 37(c)(1), in turn, provides that if a party

fails to supplement a previous response with information as required under Rule

26(e)(1), that party is precluded to use the information at trial, unless the failure

was “substantially justified or harmless.”

        Even if Flywheel made the connection between the Cosden title issue and

Shale’s ORRIs earlier than claimed, it would not render Flywheel’s discovery



        4
         ECF No. 150, at 1.
5
    ECF No. 147, at 2.
                                             6
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 7 of 9




response incomplete or incorrect. The interrogatory required Flywheel to state the

reason it had not paid Shale its share of production attributable to the ORRIs, and

consistent with its defense in this case, Flywheel responded that the ORRIs

qualified as subsequently created interests, as defined under the joint operating

agreement. The record is void of any information indicating that Flywheel

declined to pay Shale based on title problems related to the Cosden mineral

interests, and the Court finds no basis to find that Flywheel was required to

supplement its response. Accordingly, Shale’s motion to exclude evidence is

denied.

                                   IV. Trial Plan

      The remaining question is how to proceed in this case. Shale requests that

the Court permit Eleanor Cosden’s Will to serve as evidence of title as to the

portion of ORRIs in dispute, pursuant to Ark. Code Ann. § 28-40-104. That statute

provides that a will may not serve as evidence of title unless it has been admitted to

probate, except that a duly executed and unrevoked will which has not been

probated may be admitted as evidence of a devise if:

      (1) No proceeding in circuit court concerning the succession or
      administration of the estate has occurred; and

      (2) Either the devisee or his or her successors and assigns possessed the
      property devised in accordance with the provisions of the will, or the
      property devised was not possessed or claimed by anyone by virtue of the
      decedent's title during the time period for testacy proceedings.

                                          7
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 8 of 9




Ark. Code Ann. § 28-40-10(b).

      Alternatively, Shale asks the Court to proceed to judgment on the eighty

percent of Shale’s title not in dispute, and “fashion a judgment to cover the

remaining 20% in a way that respects the ultimate outcome of the Cleburne County

quiet-title case.”6 MMGJ takes no position on how to proceed, but Flywheel

suggests that the quiet title proceedings in state court should determine the Cosden

title issue. Flywheel explains:

      The parties to the Cleburne County quiet title proceeding are the parties
      who hold competing claims to the fee mineral title. It stands to reason
      that the parties who hold the competing claims to the fee mineral title
      are best positioned to argue their respective claims and to litigate them
      to the fullest extent possible. Conversely, in this case, the interests of
      the Intestate Heirs are not represented and are not being defended.

      The Court agrees with Flywheel’s reasoning and finds that the second

alternative proposed by Shale, which serves the interests of comity and

conservation of judicial resources, is the best path forward. Although Shale is not

a party to the state court action, its chain of title to a portion of the ORRIs depend

on the Cosden Devisees’ ownership of the mineral interests at issue in the quiet

title action, and Shale’s interests match those of the plaintiffs in state court.

Further, the outcome of the state court action will most likely fully resolve

uncertainty regarding Shale’s title.



      6
          ECF No. 156, at 3.
                                            8
       Case 4:18-cv-00621-SWW Document 157 Filed 03/16/21 Page 9 of 9




                                   V. Conclusion

      For the reasons stated, Shale’s motion to exclude evidence is DENIED. By

separate order, the Court will set this case for a bench trial and proceed as stated in

this order.

      IT IS SO ORDERED THIS 16TH DAY OF MARCH, 2021.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                           9
